EXHIBIT 10.47

GRAHAM PACKAGING COMPANY, INC.

EXECUTIVE SEVERANCE PLAN

(Effective February 10, 2010)

Graham Packaging Company, Inc. (the “Company”) has established this Graham
Packaging Company, Inc. Executive Severance Plan (the “Plan”) effective
February 10, 2010, for the benefit of eligible executive employees of the
Company and its affiliates.

The Plan is intended to constitute an “employee welfare benefit plan” as that
term is defined in Section 3(1) of the Employee Retirement Income Security Act
of 1974, as amended (“ERISA”). The Plan is not intended to be included in the
definitions of “employee pension benefit plan” and “pension plan” set forth
under Section 3(2) of ERISA as a “severance pay arrangement” within the meaning
of Section 3(2)(b)(i) of ERISA. Rather, the Plan is intended to meet the
descriptive requirements of a plan constituting a “severance pay plan” within
the meaning of 29 C.F.R. § 2510.3-2(b). Accordingly, the benefits paid by the
Plan are not deferred compensation and no employee shall have a vested right to
such benefits.

The Plan shall continue until such time as it is amended or terminated.

ARTICLE 1. DEFINITIONS.

1.01 “Act” shall mean the Securities Exchange Act of 1934, as amended.

1.02 “Affiliate” shall mean any entity directly or indirectly controlling,
controlled by, or under common control with, the Company or any other entity
designated by the Board in which the Company or an Affiliate has an interest.

1.03 “Base Salary” shall mean the Covered Executive’s annual base salary in
effect immediately prior to his Termination of Employment, as shown on the
Employer’s records, without regard to bonus, benefits, incentive compensation or
perquisites.

1.04 “Beneficial Owner” shall have the same meaning as in Rule 13d-3 of the Act
(or any successor rule thereto).

1.05 “Board” shall mean the Board of Directors of the Company.

1.06 “Bonus” shall mean the Covered Executive’s average annual bonus earned in
the three years (or his years of employment, if employed less than three years)
preceding his Termination of Employment.

1.07 “Cause” shall mean a determination that any of the following events has
occurred or conditions exist:

(a) the Covered Executive commits an act of gross negligence, willful
misconduct, fraud, embezzlement, misappropriation or breach of fiduciary duty
against the Company or any of its Affiliates, or shall be convicted by a court
of competent jurisdiction of, or shall plead guilty or nolo contendere to, any
felony or any crime involving moral turpitude or any crime which reasonably
could affect the reputation of the Company or any of its Affiliates, or the
Covered Executive’s ability to perform the required duties of his position with
the Employer; or



--------------------------------------------------------------------------------

(b) the Covered Executive habitually, willfully and materially neglects his
duties as an employee of the Employer and fails to correct such action within
30 days of notice thereof.

1.08 “Change of Control” shall mean the occurrence of any of the following
events:

(a) the sale or disposition, in one or a series of related transactions, of all
or substantially all, of the assets of the Company to any “person” or “group”
(as such terms are defined in Sections 13(d)(3) or 14(d)(2) of the Act) other
than the Permitted Holders;

(b) any person or group, other than the Permitted Holders, is or becomes the
Beneficial Owner (except that a person shall be deemed to have “beneficial
ownership” of all shares that any such person has the right to acquire, whether
such right is exercisable immediately or only after the passage of time),
directly or indirectly, of more than 50% of the total voting power of the voting
stock of the Company (or any entity which controls the Company), including by
way of merger, consolidation, tender or exchange offer or otherwise, provided
that, in no event shall this subsection (b) result in a Change of Control if a
Permitted Holder is the Beneficial Owner, directly or indirectly, of more than
50% of the total voting power of the voting stock of the Company (or any entity
which controls the Company);

(c) a reorganization, recapitalization, merger or consolidation (a “Corporate
Transaction”) involving the Company, unless securities representing 50% or more
of the combined voting power of the then outstanding voting securities entitled
to vote generally in the election of directors of the Company or the corporation
resulting from such Corporate Transaction (or the parent of such corporation)
are held subsequent to such transaction by the person or persons who were the
Beneficial Owners of the outstanding voting securities entitled to vote
generally in the election of directors of the Company immediately prior to such
Corporate Transaction, in substantially the same proportions as their ownership
immediately prior to such Corporate Transaction; or

(d) during any period of two consecutive years, individuals who at the beginning
of such period constituted the Board (together with any new directors whose
election by such Board or whose nomination for election by the shareholders of
the Company was approved by a vote of a majority of the directors of the
Company, then still in office, who were either directors at the beginning of
such period or whose election or nomination for election was previously so
approved) cease for any reason to constitute a majority of the Board, then in
office.

1.09 “Code” shall mean the Internal Revenue Code of 1986, as amended.

1.10 “Committee” shall mean the Compensation Committee of the Board or such
other committee of the Board (including, without limitation, the full Board) to
which the Board has delegated power to act under or pursuant to the provisions
of the Plan.

1.11 “Comparable Position” shall mean a position with the Company or a successor
employer in which the Covered Executive’s level of responsibilities would not
constitute a demotion. For purposes of a Termination Due to Change of Control, a
position shall not be a Comparable Position if such position would require the
Covered Executive’s principal business location to be relocated more than
50 miles from the Covered Executive’s principal business location immediately
prior to the change of control or would result in a material reduction of the
Covered Executive’s Base Salary and/or Bonus.

 

-2-



--------------------------------------------------------------------------------

1.12 “Covered Executive” shall mean any executive who is designated (i) as a
Vice President or above or (ii) who is selected for coverage by the Company’s
Chief Executive Officer.

1.13 “Date of Termination” shall mean the effective date of a Termination of
Employment for any reason, including death or Disability, whether by either the
Company or the Covered Executive.

1.14 “Disabled” or “Disability” shall have the same meaning as in Code
Section 409A.

1.15 “Employer” shall mean the Company and any of its Affiliates that employ a
Covered Executive.

1.16 “Equity Compensation Plan” shall mean the Graham Packaging Company, Inc.
2010 Equity Compensation Plan or any similar plan adopted intended to replace
such plan.

1.17 “Good Reason” means the termination of the Covered Executive’s employment
with the Employer within 90 days following the occurrence, without the Covered
Executive’s prior written consent, of any of the following events:

(a) a substantial diminution in the Covered Executive’s position, authority,
duties or responsibilities with the Employer, excluding any isolated,
insubstantial and inadvertent action which is remedied by the Employer promptly
after receipt of notice thereof from the Covered Executive;

(b) a decrease in the Covered Executive’s Base Salary or Target Annual Bonus;

(c) a reduction in the Covered Executive’s participation in the Company’s
benefit plans and policies to a level materially less favorable to the Covered
Executive unless such reduction applies to a majority of senior level Covered
Executives;

(d) the announcement of the relocation or the actual relocation of the Covered
Executive’s primary place of employment to a location 50 or more miles from the
Company’s current headquarters; or

(e) a breach by the Company of any of its obligations under any of its employee
benefit plans, policies, programs or practices with respect to the Covered
Executive and the failure to correct the same within 10 days of notice thereof.

1.18 “Permitted Holder” shall mean, as of the date of determination, any and all
of (a) an employee benefit plan (or trust forming a part thereof) maintained by
(i) the Company, or (ii) any corporation or other Person of which a majority of
its voting power of its voting equity securities or equity interest is owned,
directly or indirectly, by the Company; or (b) any stockholder of the Company
who, together with its affiliates, owns 50% or more of the total voting power of
all classes of voting stock of the Company as of the effective date of the Plan,
or any affiliate(s) of such stockholder.

1.19 “Person” shall have the same meaning as in Section 13(d) or 14(d) of the
Act (or any successor section thereto).

1.20 “Prorata Annual Bonus” means the product of (a) the annual bonus the
Covered Executive would have been entitled to receive in the year of his
Termination of Employment had his employment not been terminated, multiplied by
(b) a fraction, the numerator of which is the number of days that have elapsed
in such year of the Covered Executive’s Termination of Employment through his
Date of Termination and the denominator of which is 365.

 

-3-



--------------------------------------------------------------------------------

1.21 “Release” shall mean the written waiver and release described in
Section 2.02.

1.22 “Restricted Period” shall mean the 24-month period immediately following a
Termination of Employment for any reason.

1.23 “Severance Benefits” shall mean the benefits described in Article 3.

1.24 “Target Annual Bonus” shall mean the Target Annual Bonus as established by
the Company’s Chief Executive Officer, and approved by the Compensation
Committee, as applicable, for a given year.

1.25 “Termination Due to Change of Control” shall mean the Target Annual Bonus
as established by the Company’s Chief Executive Officer, and approved by the
Compensation Committee, as applicable, for a given year.

1.26 “Termination For Good Reason” shall mean a Termination of Employment during
the Covered Executive’s employment with the Employer by the Covered Executive
for Good Reason.

1.27 “Termination of Employment” shall mean a termination by the Employer or by
the Covered Executive (or due to the Covered Executive’s death) of the Covered
Executive’s employment with the Employer.

1.28 “Termination Without Cause” shall mean a Termination of Employment during
the Covered Executive’s employment with the Employer by the Employer for any
reason other than Cause or the Covered Executive’s death or Disability.

ARTICLE 2. ELIGIBILITY.

2.01 A Covered Executive who has experienced a Termination For Good Reason, a
Termination Without Cause or a Termination Due to Change of Control shall be
eligible to receive Severance Benefits designated to be paid upon such event
described in Article 3. Notwithstanding anything to the contrary, to the extent
that a Covered Executive receives severance benefits under his or her employment
agreement with the Company or its Affiliate, the Covered Executive shall not be
entitled to receive a Severance Benefit under this Plan.

2.02 Unless determined otherwise by the Committee in its sole discretion, no
Severance Benefits shall be due or paid under the Plan to any Covered Executive,
unless the Covered Executive executes and does not rescind a written waiver and
release, in a form prescribed by the Company, of any and all claims against the
Company and its Affiliates, and all related parties arising out of the Covered
Executive’s employment and Termination of Employment. (Such release shall also
include provisions regarding non-disparagement of the Company and its
Affiliates, the Covered Executive’s reasonable cooperation with legal claims and
the Covered Executive’s compliance with the covenants set forth in
Section 6.01.)

 

-4-



--------------------------------------------------------------------------------

ARTICLE 3. SEVERANCE BENEFITS.

3.01 Termination For Good Reason or Termination Without Cause. In the event of a
Termination For Good Reason or a Termination Without Cause, a Covered Executive
shall be entitled to the greater of the severance benefits provided under his or
her employment agreement with the Company or its Affiliate or the following
Severance Benefits:

(a) with respect to equity compensation awards, such awards shall vest and
become exercisable or the restrictions thereon shall lapse pursuant to the terms
of the applicable equity compensation plan and grant agreement that governs such
awards;

(b) an amount equal to one (1) times the sum of the Covered Executive’s Base
Salary, which shall be paid in 12 monthly installments subject to any applicable
deductions;

(c) an amount equal to the Covered Executive’s accrued but unpaid vacation,
payable in a cash lump sum as soon as administratively feasible following the
Covered Executive’s Date of Termination; and

(d) the continuation of non-taxable health and dental benefits to which the
Covered Executive is entitled, as of the Date of Termination, at active employee
rates for 12 months, provided that such benefits shall cease upon the Covered
Executive becoming eligible for comparable benefits from a new employer,
followed by such Covered Executive’s right to elect continued health benefits
under, and in accordance with, the Consolidated Omnibus Budget Reconciliation
Act.

3.02 Termination Due to Change of Control. In the event of a Termination Due to
Change of Control, a Covered Executive shall be entitled to the greater of the
severance benefits provided under his or her employment agreement with the
Company or its Affiliate or the following Severance Benefits:

(a) with respect to equity compensation awards, such awards shall vest and
become exercisable or the restrictions thereon shall lapse pursuant to the terms
of the applicable equity compensation plan and grant agreement that governs such
awards;

(b) an amount equal to one (1) times the sum of the Covered Executive’s (i) Base
Salary, plus (ii) Bonus, which shall be paid in 12 monthly installments subject
to any applicable deductions;

(c) an amount equal to the Covered Executive’s (i) Prorata Annual Bonus, payable
in a cash lump sum at the time the annual bonus would have otherwise been
payable had the Covered Executive’s employment not been terminated, and
(ii) accrued but unpaid vacation, payable in a cash lump sum as soon as
administratively feasible following the Covered Executive’s Date of Termination;
and

(d) the continuation of non-taxable health and dental benefits to which the
Covered Executive is entitled, as of the Date of Termination, at active employee
rates for 12 months, provided that such benefits shall cease upon the Covered
Executive becoming eligible for comparable benefits from a new employer,
followed by such Covered Executive’s right to elect continued health benefits
under, and in accordance with, the Consolidated Omnibus Budget Reconciliation
Act.

3.03 Payment of Severance Benefits. Severance Benefits will commence as soon as
practicable following the Covered Executive’s execution and acceptance of a
Release and expiration of the required revocation period. Payments shall be made
by mailing payments to the last mailing address provided by the Covered
Executive to the Employer or through such other means as the Company shall deem
appropriate.

 

-5-



--------------------------------------------------------------------------------

ARTICLE 4. PLAN ADMINISTRATION.

4.01 General. The Plan is administered by the Committee. The principal duty of
the Committee is to administer the Plan in a consistent and non-discriminatory
manner in accordance with its terms. The Committee shall have full power, as
provided herein, to administer the Plan in all of its details. Notwithstanding
anything herein to the contrary, except with regard to him or herself, the
Company’s Chief Executive Officer shall have the authority to pay a greater
amount of severance benefits than those benefits (whether cash or noncash) that
would otherwise be provided under this Plan. In the event of a Change of Control
and for a period of two years thereafter, the Committee shall no longer have
discretion under the Plan, but rather the terms of the Plan shall apply as
interpreted by a court of competent jurisdiction.

4.02 Power and Authority. The Committee’s powers shall include, but shall not be
limited to, the following, in addition to all other powers provided by this
Plan:

(a) to make, enforce, amend or rescind such rules and regulations relating to
the Plan, and to make any other determinations that it deems it deems necessary
or proper for the efficient administration of the Plan;

(b) to interpret the Plan and its terms, with the Committee’s interpretations
thereof, to be final and conclusive on all persons claiming benefits under the
Plan;

(c) to correct any defect or supply any omission or reconcile any inconsistency
in the Plan in the manner and to the extent it deems necessary or advisable;

(d) to decide all questions concerning the Plan and the eligibility of any
person to participate in, and to receive benefits provided under, the Plan;

(e) to authorize the payment of benefits; and

(f) to appoint such agents, counsel, accountants, consultants, and actuaries as
may be required to assist in administering the Plan.

Notwithstanding the foregoing and anything herein to the contrary, during the
period from the effective date of the Plan through the fifth anniversary
following the Plan’s effective date and during the two-year period following a
Change of Control, the Committee shall not have the authority to exercise
discretion with respect to any aspect of the Committee’s powers and duties and
any other aspect of the Plan’s administration, including the benefits enumerated
in Article 3, with the exception of making benefits changes beneficial, but not
less favorable, to the Covered Executive, and the review of benefit claims under
Article 5.

4.03 Payment. The Company shall make payments of Severance Benefits from its
general assets to Covered Executives in accordance with the terms of the Plan.

 

-6-



--------------------------------------------------------------------------------

ARTICLE 5. CLAIMS PROCEDURE.

5.01 All claims for Severance Benefits shall be filed in writing with the
Committee. Each such claim must be filed by the Covered Executive, or his duly
authorized representative, within 60 days following the Covered Executive’s
termination of employment.

5.02 The Committee shall decide all claims for benefits under the Plan within
90 days of receipt of the claim. If special circumstances require, the Committee
shall notify the claimant in writing within 90 days of receipt of the need for
an extension and decide the claimant’s claim within 180 days. Any denial by the
Committee of a claim for Severance Benefits shall be stated in writing and shall
set forth, in a manner calculated to be understood by the claimant, the specific
reasons for denial, specific reference to pertinent Plan provisions on which the
denial is based, a description of any additional material or information
necessary to perfect the claim and an explanation of why such material or
information is necessary, and the procedure for the appeal of such denial and a
statement of the claimant’s right to bring an action under Section 502(a) of
ERISA following an adverse benefit determination on appeal. In addition, the
Committee shall afford a reasonable opportunity to any claimant whose claim for
Severance Benefits has been denied a review of the decision denying the claim.

5.03 A claimant (or his duly authorized representative) may, upon written
request to the Committee within 60 days of receiving a denial of his claim for
benefits, (a) request a review of the denial, (b) review pertinent documents,
and (c) submit issues and comments in writing to the Committee. A decision by
the Committee shall be made promptly and shall not ordinarily be made later than
60 days after receipt of a request for review, unless special circumstances
require an extension of time for processing, in which case a decision shall be
made as soon as possible, but not later than 120 days after receipt of a request
for review, and the claimant shall be notified of the extension in writing prior
to commencement of the extension. The Committee’s decision on review shall be in
writing, shall include specific reasons for the decision, written in a manner
calculated to be understood by the claimant, as well as specific references to
the pertinent Plan provisions on which the decision is based, and shall contain
a statement of the claimant’s right to bring a civil action under Section 502(a)
of ERISA. If the decision on review is not furnished within the applicable time
described in this section, the claim shall be deemed denied on review.

ARTICLE 6. NON-SOLICITATION; CONFIDENTIALITY; NON-COMPETITION

6.01 Non-Solicitation of Employees; Confidentiality; Non-Competition. As a
condition of participating in, and receiving Severance Benefits under, the Plan,
the Covered Executive must comply with the requirements set forth in this
Section 6.01.

(a) At no time during the Covered Executive’s employment with the Employer nor
during the Restricted Period, may the Covered Executive:

(i) directly or indirectly employ or seek to employ any person (other than his
personal assistant) employed as of the date of the Covered Executive’s
Termination of Employment or who left the employment of the Company or its
Affiliates coincident with, or within six months prior to or after, the Covered
Executive’s Termination of Employment with the Company or otherwise encourage or
entice any such person to leave such employment (provided that this
Section 6.01(a)(i) shall not apply either to persons who had not become employed
by the Company before the Date of Termination or to persons whose employment
ended at any time as a result of the Company’s termination of those individuals
without cause);

 

-7-



--------------------------------------------------------------------------------

(ii) become employed by, enter into a consulting arrangement with or otherwise
agree to perform personal services for a Competitor (as defined in
Section 6.01(b)).

(iii) acquire an ownership interest, or an option to purchase an ownership
interest in a Competitor, other than a publicly traded Competitor provided that
ownership or option position in such publicly traded Competitor does not exceed
5%;

(iv) solicit any business of the Company on behalf of or for the benefit of a
Competitor; or

(v) interfere with, or attempt to interfere with, business relationships between
the Company or any of its Affiliates and customers, clients, suppliers of the
Company or its Affiliates.

(b) For purposes of the Section, “Competitor” means any Person that produces
blowmolded plastic containers or produces or provides any other product or
service of the Company that represents, as of the Date of Termination, at least
10% of the consolidated revenues of the Company (including, without limitation,
products or services that the Covered Executive is aware, as of the Date of
Termination, that the Company had specific plans (as evidenced through the most
recent annual corporate business plan or by resolutions of the Board) to produce
or provide during the twelve-month period following the Date of Termination and
such products or services are reasonably anticipated to represent at least 10%
of the consolidated revenues of the Company within the two years following the
Date of Termination) that are competitive with those sold by a business that is
being conducted by the Company or any Subsidiary at the time in question and was
being conducted at the Date of Termination. Notwithstanding anything to the
contrary in this Section, goods or services shall not be deemed to be
competitive with those of the Company solely as a result of the Covered
Executive’s being employed by or otherwise associated with a business of which a
unit is in competition with the Company or any Subsidiary (a “Competitive Unit”)
but as to which unit the Covered Executive does not have direct or indirect
responsibilities for the products or services involved; provided, that such
Competitive Unit contributes less than 25% of the consolidated revenues for the
most recently completed fiscal year of such business.

(c) At no time during his employment with the Employer nor at any time following
any Termination of Employment may the Covered Executive communicate, furnish,
divulge or disclose in any manner to any Person any Confidential Information
(as defined in Section 6.01(d) without the prior express written consent of the
Company other than in the course of the Covered Executive’s employment. After a
Termination of Employment, the Covered Executive shall not, without the prior
written consent of the Company, or as may otherwise be required by law or legal
process, communicate or divulge such Confidential Information to anyone other
than the Company and its designees.

(d) For purposes of this Section, “Confidential Information” shall mean
financial information about the Company, contract terms with vendors and
suppliers, customer and supplier lists and data, know-how, software
developments, inventions, formulae, technology, designs and drawings, or any
Company property or confidential information relating to research, operations,
finances, current and proposed products and services, vendors, customers,
advertising, costs, marketing, trading, investment, sales activities, promotion,
manufacturing processes, or the business and affairs of the Company generally,
or of any subsidiary or affiliate of the Company, trade secrets and such other
competitively sensitive information, except that Confidential Information shall
not include any information that was or becomes generally available to the
public (i) other than as a result of a wrongful disclosure by the Covered
Executive, (ii) as a result of disclosure by the Covered Executive during his
employment with the Employer that he reasonably and in good faith believes is
required by the performance of his duties as an employee of the Employer, or
(iii) any information compelled to be disclosed by applicable law or
administrative regulation; provided that the Covered Executive, to the extent
not prohibited from doing so by applicable law or administrative regulation,
shall give the Company written notice of the information to be so disclosed
pursuant to clause (iii)of this sentence as far in advance of its disclosure as
is practicable.

 

-8-



--------------------------------------------------------------------------------

(e) Upon the Covered Executive’s Termination of Employment with the Company for
any reason, he is obligated to return to the Company immediately all memoranda,
books, papers, plans, information, letters and other data, and all copies
thereof or therefrom, in any way relating to the business of the Company, its
affiliates and subsidiaries, except that he may retain only those portions of
personal notes, notebooks and diaries that do not contain Confidential
Information of the type described in the preceding sentence and any personal
address books (whether in print or electronic form). Further, the Covered
Executive may not retain or use for the Covered Executive’s own benefit,
purposes or account or the benefit, purposes or account of any other person,
firm, partnership, joint venture, association, corporation or other business
designation, entity or enterprise, other than the Company and any Affiliates, at
any time any trade names, trademark, service mark, other proprietary business
designation, patent, or other intellectual property of the Company or
Affiliates.

6.02 Injunction. In the event of a breach by the Covered Executive of this
Article 6 that is not cured within 10 days following written notice from the
Company to the Covered Executive detailing such breach, the Company is entitled
to (a) cease making any payments or providing any benefit otherwise required
under the Plan, and/or (b) an injunction preventing the Covered Executive from
any breach of this Article 6.

ARTICLE 7. MISCELLANEOUS.

7.01 Amendment and Termination. Notwithstanding the foregoing, the Plan may not
be amended in any manner that adversely impacts any Covered Executive unless
such Covered Executive expressly consents to such amendment in writing. In the
event of a Change of Control and for a period of two years thereafter, the Plan
may not be amended, suspended or discontinued in any manner.

7.02 Limitation of Covered Executive’s Rights. Nothing in this Plan shall be
construed as conferring upon the Covered Executive any right to continue in the
employment of Company, nor shall it interfere with the rights of Company to
terminate the employment of the Covered Executive and/or to take any personnel
action affecting the Covered Executive without regard to the effect which such
action may have upon the Covered Executive as a recipient or prospective
recipient of benefits under this Plan. Any amounts payable hereunder shall not
be deemed salary or other compensation to the Covered Executive for the purposes
of computing benefits to which the Covered Executive may be entitled under any
other arrangement established by Company for the benefit of its employees.

7.03 No Limitation on Company Actions. Nothing contained in the Plan shall be
construed to prevent Company from taking any action that is deemed by it to be
appropriate or in its best interest. Neither the Covered Executive nor any other
person shall have any claim against Company as a result of such action.

 

-9-



--------------------------------------------------------------------------------

7.04 Obligations to Company. If the Covered Executive becomes entitled to a
distribution of benefits under this Plan upon termination of employment, and if
at such time the Covered Executive has outstanding any debt, obligation, or
other liability representing an amount owing to Company, then Company may offset
such amount owed to it against the amount of benefits otherwise distributable.
Such determination shall be made by the Company.

7.05 Nonalienation of Benefits. Except as expressly provided herein, the Covered
Executive shall not have the power or right to transfer, alienate or otherwise
encumber his interest under the Plan. The Company’s obligations under the Plan
are not assignable or transferable except to (a) any corporation or partnership
which acquires all or substantially all of the Company’s assets, or (b) any
corporation or partnership into which the Company may be merged or consolidated.
The provisions of this Plan shall inure solely to the benefit of the Covered
Executive.

7.06 Beneficiary. If the Covered Executive dies prior to receiving all of the
amounts payable to him in accordance with the terms of the Plan, such amounts
shall be paid to the Covered Executive’s estate. Such payments shall be made in
a lump sum to the extent so payable and, to the extent not payable in a lump
sum, in accordance with the terms of the Plan. The Covered Executive, without
the consent of any prior Beneficiary may change his designation of
Beneficiary(ies) at any time or from time by a submitting to the Company a new
designation in writing.

7.07 Protective Provisions. The Covered Executive shall cooperate with the
Company by furnishing any and all information requested by Company in order to
facilitate the payment of benefits hereunder.

7.08 Withholding Taxes. The Company may make such provisions and take such
action as it deems necessary or appropriate for the withholding of any taxes
which Company is required by any law or regulation of any governmental
authority, whether Federal, state or local, to withhold in connection with any
benefits under the Plan, including, but not limited to, the withholding of
appropriate sums from any amount otherwise payable to the Covered Executive. The
Covered Executive, however, shall be responsible for the payment of all
individual tax liabilities relating to any such benefits.

7.09 Compliance with Code Section 409A. Notwithstanding anything herein to the
contrary, this Plan is intended to be interpreted and applied so that the
payment of the benefits set forth herein either shall either be exempt from the
requirements of Code Section 409A or shall comply with the requirements of such
provision. Notwithstanding any provision of this Plan to the contrary, if a
Covered Executive is a “specified employee” within the meaning of Code
Section 409A, any payments due upon the Covered Executive’s Termination of
Employment that constitutes a nonqualified “deferral of compensation” within the
meaning of Code Section 409A and which do not otherwise qualify under the
exemptions under Treas. Reg. § 1.409A-1 (including without limitation, the
short-term deferral exemption or the permitted payments under Treas. Reg.
§ 1.409A-1(b)(9)(iii)(A)), shall be delayed and paid or provided on the earlier
of (a) the date which is six months after the Covered Executive’s “separation
from service” (as such term is defined in Code Section 409A and the regulations
and other published guidance thereunder) for any reason other than death, and
(b) the date of the Covered Executive’s death.

7.10 Unfunded Plan. The Plan shall not be funded and no Covered Executive shall
have any right to, or interest in, any assets of the Company or its affiliates
or subsidiaries.

 

-10-



--------------------------------------------------------------------------------

7.11 Severability. If any provision of this Plan is held unenforceable, the
remainder of the Plan shall continue in full force and effect without regard to
such unenforceable provision and shall be applied as though the unenforceable
provision were not contained in the Plan.

7.12 Governing Law. This Plan shall be construed in accordance with and governed
by the laws of the State of Delaware, without reference to the principles of
conflict of laws and to the extent not superseded by Federal law.

7.13 Headings. Headings are inserted in this Plan for convenience of reference
only and are to be ignored in the construction of the provisions of the Plan.

7.14 Notice. Any notice or filing required or permitted to be given to the
Company under this Plan shall be sufficient if in writing and hand delivered, or
sent by registered or certified mail, to the Human Resources Department, or to
such other entity as the Company may designate from time to time. Such notice
shall be deemed given as to the date of delivery, or, if delivery is made by
mail, as of the date shown on the postmark on the receipt for registration or
certification.

 

-11-